DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 2-14 are allowed.
Regarding independent Claim 2, the prior art of record does not describe or reasonably suggest, in conjunction with the further limitations of the present claims, the coupling nut comprising body portions separable from one another along the longitudinal axis of the connector body so that the body portions may receive the connector body in a clamshell manner.
Claims 3-9 depend from Claim 2 and are therefore allowable for at least the same reasons.
Regarding independent Claim 10, the prior art of record does not describe or reasonably suggest, in conjunction with the further limitations of the present claims, a method for passing a fiber optic connector assembly through structure having a diameter less than a maximum diameter of the fiber optic connector assembly comprising removing the coupling nut from the connector body; inserting the connector body through the structure having diameter less than the maximum diameter of the fiber optic connector assembly; attaching the coupling nut to a portion of the connector body that has passed through the structure.
Claims 11-14 depend from Claim 10 and are therefore allowable for at least the same reasons.
Conclusion
The prior art cited in the attached form PTO-892 are made of record and considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY RAHLL whose telephone number is (571)272-2356. The examiner can normally be reached M-F 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY RAHLL/Primary Examiner, Art Unit 2874